          Case 4:18-cv-01044-HSG Document 105 Filed 03/08/19 Page 1 of 2



      quinn emanuel trial lawyers | silicon valley
      555 Twin Dolphin Drive, 5th Floor, Redwood Shores, California 94065-2139 | TEL (650) 801-5000 FAX (650) 801-5100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (650) 801-5023

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                       andreaproberts@quinnemanuel.com


March 8, 2019


Hon. Haywood S. Gilliam
United States District Judge
Oakland Courthouse, Courtroom 2 - 4th Floor
1301 Clay Street
Oakland, CA 94612

Re:     TechShop, Inc. v. Dan Rasure et al.
        Civil Action No. 4:18-cv-01044 (HSG)
        Trial Date: June 3, 2019

Dear Judge Gilliam:

This firm has been retained by Defendants and Counterclaimants as lead trial counsel for the jury
trial scheduled to commence on June 3, 2019.

In preparing for trial, we noticed an inadvertent technical issue in the pleadings filed by the
Defendants and Counterclaimants. We are calling this to your Honor’s attention since Plaintiff’s
motion to dismiss directed to the pleadings (Dkt. 46) is under consideration by your Honor (Dkt.
No. 92).

Specifically, on July 26, 2018 Defendants filed four claims against Plaintiff and two of its
officers and directors (Dkt. 42). Plaintiff subsequently served a superseding First Amended
Complaint on August 13, 2018 (Dkt. 45). In responding to Plaintiff’s amended pleading,
Defendants inadvertently did not include their earlier four claims in their August 27, 2018
Answer and Affirmative Defenses (Dkt. 50).

To the extent the Court deems necessary or appropriate, Defendants and Counterclaimants
request that their four claims set forth in Dkt. 42 be included as counterclaims in Defendants’
August 27, 2018 Answer and Affirmative Defenses, nunc pro tunc.




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 4:18-cv-01044-HSG Document 105 Filed 03/08/19 Page 2 of 2




Alternatively, and if it will assist the Court, Defendants and Counterclaimants are prepared to
filed a Restated Amended Answer, Affirmative Defenses and Pending Counterclaims, so that all
of their pleadings are in a single document.

Sincerely,

/s/ Andrea Pallios Roberts

Andrea Pallios Roberts

JN:APR




                                               2
